Conference Call: Today, Thursday, February 17, 2011 at 10:00 a.m. EST Dial-in Numbers: 866-395-2657 or 706-902-0717 (International) Webcast / Replay URL: www.integramed.com or www.earnings.com Phone Replay: 800-642-1687 or 706-645-9291 through February 24, 2011 Conference ID #: IntegraMed® 2010 Revenue Rose 12% to $243M and Net Income Rose 5% to $4.7M - Q4 Revenue Rose 17% to $64M Though Net Income Impacted by Vein Clinic Expansion - PURCHASE, NEW YORK — February 17, 2011 IntegraMed America, Inc. (NASDAQ: INMD), the leader in developing, marketing and managing specialty healthcare facilities in the fertilityand vein care markets, announced today results for the fourth quarter and year ended December 31, 2010 and also reported on progress in its vein clinics division expansion. Summary Financial Results (in thousands, except per share data) (Unaudited) Three Months Ended Year Ended Dec. 31, 2010 Dec. 31, 2009 % Change Dec. 31, 2010 Dec. 31, 2009 % Change Revenues: Attain Fertility Centers1 $ $ +13
